LEMMON, Justice,
concurring.
The district court undoubtedly had subject matter jurisdiction to adjudicate a worker’s compensation claim. The jurisdictional issue is more properly one of personal jurisdiction over the nonresident employer, since La.Rev.Stat. 23:1035.1 focuses on the contacts among the defendant, the litigation and the forum state relating to a contract of employment made in this state and the locality of employment activities. Another issue may be the applicable choice of laws among Louisiana, North Carolina *1090and Florida law. On remand the trial court should adjudicate the matter on the basis of personal jurisdiction and choice of laws.